UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7445


RONALD WAYNE LEWIS,

                 Plaintiff - Appellant,

          v.

SUHASINI N. SHAH, Medical Doctor, FCI Petersburg,

                 Defendant - Appellee.



                             No. 11-7450


RONALD WAYNE LEWIS,

                 Plaintiff - Appellant,

          v.

HARLEY LAPPIN,

                 Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:10-cv-00568-JRS; 3:10-cv-00130-JRS)


Submitted:   February 16, 2012             Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In    these    consolidated        appeals,   Ronald    Wayne    Lewis

appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his civil rights

actions in which he alleged that he received inadequate medical

care.     We        have   reviewed   the    records   and   find     no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.            Lewis v. Shah, No. 3:10-cv-00568-JRS (E.D. Va.

Oct. 18, 2011); Lewis v. Lappin, No. 3:10-cv-00130-JRS (E.D. Va.

Oct. 18, 2011).              We dispense with oral argument because the

facts    and    legal      contentions      are   adequately   presented       in   the

materials      before       the   court     and   argument   would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                             3